               Case 1:20-cv-00054-EPG Document 16 Filed 07/07/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                       )   Case No. 1:20-cv-00054-EPG
10   Richard Kevin Lee,                                )
                                                       )   STIPULATION AND ORDER FOR
11                  Plaintiff,                         )   EXTENSION OF TIME
                                                       )
12          vs.                                        )   (ECF No. 14)
                                                       )
13   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
14                                                     )
                                                       )
15                  Defendant.                         )
16
            IT IS HEREBY STIPULATED, by and between the parties through their respective
17
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18
     from 6/25/2020 to 7/27/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
19
     BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
20
            This is Plaintiff’s first request for an extension of time. Good cause exists for this
21
     untimely request. Plaintiff’s Counsel states that it was due to a calendaring error on the part of
22
     Plaintiff’s Counsel. During the transition from an older calendaring system to a newer, more
23
     efficient system, this deadline was marked as completed. Defense Counsel graciously informed
24
     Plaintiff’s Counsel that the letter brief is now late. Additionally, Counsel for Plaintiff has several
25
     merit briefs being due this week, and next week. Counsel requires additional time to brief the
26
     issues thoroughly for the Court’s consideration. Defendant does not oppose the requested
27
28



                                                   1
              Case 1:20-cv-00054-EPG Document 16 Filed 07/07/20 Page 2 of 3



 1   extension. Counsel apologizes to the Defendant and Court for any inconvenience this may
 2   cause.
 3
                                        Respectfully submitted,
 4
 5   Dated: July 6, 2020                PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                     By: /s/ Jonathan Omar Pena
 7
                                        JONATHAN OMAR PENA
 8                                      Attorneys for Plaintiff

 9
10
     Dated: July 6, 2020                MCGREGOR W. SCOTT
11                                      United States Attorney
                                        DEBORAH LEE STACHEL
12                                      Regional Chief Counsel, Region IX
13                                      Social Security Administration

14
                                     By: */s/ Donna W. Anderson
15                                      Donna W. Anderson
16                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
17                                      (*As authorized by email on 7/6/2020)
18
19
20
21
22
23
24
25
26
27
28



                                               2
              Case 1:20-cv-00054-EPG Document 16 Filed 07/07/20 Page 3 of 3


                                              ORDER
 1
 2          Pursuant to stipulation (ECF No. 14), and good cause appearing, Plaintiff shall serve
 3
     Plaintiff’s Letter Brief on Defendant no later than July 27, 2020. All other deadlines are extended
 4
     accordingly.
 5
 6   IT IS SO ORDERED.
 7
 8
        Dated:      July 7, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
